                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
SANDRA K. JOHNSTON, PH. D,
                                                                     ORDER
                            Plaintiff,
                                                                   18-cv-882-bbc
              v.

CATHY JESS, MICHAEL MEISNER,
MATTHEW WALLOCH, CODY
WAGNER, DANIEL SCHROEDER,
DAVE ROSS, DEDE MORGAN
and SANDRA HAUTAMUKI,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Sandra Johnston is proceeding on claims that various state officials

violated her rights to freedom of intimate association and procedural due process under the

Fourteenth Amendment when they terminated her employment and suspended her

psychological license for one year. Before the court is a letter plaintiff filed with the court

on July 15, 2019, in which she states that Assistant Attorney General Blythe has refused to

provide her copies of the licensing complaints that defendants Michael Meisner and Sandra

Hautamaki filed against her. Dkt. #47. Although the court construed the letter as a motion

to compel discovery and set briefing on the matter, none of the defendants responded to the

motion and plaintiff did not file a reply.         However, attached to plaintiff’s letter is

defendants’ supplemental response to plaintiff’s first request for production of documents,

in which defendants state that they have produced several complaints, including one filed

by Hautamaki and others filed by Meisner. Because it appears that plaintiff may have



                                               1
received the documents that she is seeking, I will deny the motion to compel without

prejudice. If plaintiff still believes that defendants have not produced all of the information

requested, she should first try to resolve the issue with defense counsel. If those efforts are

unsuccessful, she may file another motion with the court specifically identifying what

information she seeks and why defendants’ previous discovery responses were inadequate.




                                           ORDER

       IT IS ORDERED that plaintiff Sandra Johnston’s motion to compel, dkt. #47, is

DENIED.

       Entered this 15th day of October, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                               2
